Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 line 10-11 and claim 10 lines 13-14 recited the limitation “the exposed portion of the protective liner” should be changed to “the portion of the protective liner”
Claims 1 line 14 and claim 10 line 17 recited the limitation “the exposed portion of the etch-stop layer” should be changed to “the portion of the etch-stop layer”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,773,708) in view of Zhang et al. (US 9,530,866, as disclosed in previous office action).
As for claims 1, 10 and 14, Zhang et al. disclose in Figs. 1-13 and the related text a method of forming adjacent fin field effect transistor devices, comprising: 
forming at least two vertical fins 208 in a column on a substrate 202; 
forming a source/drain region 210 below each of the at least two vertical fins 208; 
forming a bottom spacer layer 206 on the substrate 102; 
depositing a gate dielectric layer 218/229 on the at least two vertical fins 208 and bottom spacer layer 206 (fig. 11); 
depositing a work function material layer (initial/inner layer of 230, col. 6 lines 25-28 of Zhang et al. teach layer 230 includes multiple layers) on the gate dielectric layer 218/229; 
depositing a protective liner (outer layer of 230) on the work function material layer (initial/inner layer of 230); 
forming a fill layer 232 on the protective liner (outer layer of 230); 
removing a portion of the fill layer 232 (col. 6 lines 35-39) to form an opening between an adjacent pair of the at least two vertical fins 208, wherein the opening exposes a portion of the protective liner (outer layer of 230) (fig. 12); 
depositing an etch-stop layer 234 (col. 6 lines 42-46) on exposed surfaces of the fill layer 232 and the exposed portion of the protective liner (outer layer of 230) (fig. 13); 
Zhang et al. do not disclose forming a gauge layer on the etch-stop layer in the opening to a predetermined height including a portion of the etch-stop layer exposed 
Zhang et al. teach in Fig. 2i-2k and the related text forming a gauge layer 132 on the etch-stop layer 130 in the opening to a predetermined height including a portion of the etch-stop layer 130 exposed above a top surface of the gauge layer 132 (fig. 2i and 2j); removing the exposed portion of the etch-stop layer 130 to form an etch-stop segment in the opening (fig. 2K); and the etch-stop layer 130 can have a thickness in a range of about 2 nm to about 20 nm (3-6 nm, col. 8 lines 25-26).
Zhang et al. and Zhang et al. are analogous art because they both are directed vertical field effect transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zhang et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Zhang et al. to include forming a gauge layer on the etch-stop layer in the opening to a predetermined height including a portion of the etch-stop layer exposed above a top surface of the gauge layer; removing the exposed portion of the etch-stop layer to form an etch-stop segment in the opening; and wherein the etch-stop layer can have a thickness in a range of about 2 nm to about 20 nm as taught by Zhang et al. in order to provide further processing (Zhang et al. ref. ’866, col. 6 lines 22-59).
  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al..
As for claim 11, Zhang et al. disclosed substantially the entire claimed invention, as applied to claim 10 above, except the adjacent pair of the at least two vertical fins are separated by a gap with a width in a range of about 20 nanometers (nm) to about 200 nm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the adjacent pair of the at least two vertical fins are separated by a gap with a width in a range of about 20 nanometers (nm) to about 200 nm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

. 

Allowable Subject Matter
Claims 2-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811